                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                          Civil Action No: 1:20-CV-00087-CCE-JEP

     JASON WEI LOCASALE,

            Plaintiff,

     v.
                                                                AMENDED COMPLAINT
     DUKE UNIVERSITY and
     DONALD PATRICK MCDONNELL, in
     his individual and official capacity

            Defendants.

                    Now comes Plaintiff complaining about Defendants and alleges as follows:

                                            THE PARTIES:

1.   Plaintiff, Dr. Jason Wei Locasale, is a citizen and resident of Durham County, North Carolina.
2.   Plaintiff is a Bi-Racial Asian male of medium dark complexion, with Asian features.
3.   Plaintiff is employed as an Associate Professor with Tenure in the Department of Pharmacology
     and Cancer Biology at the Duke University School of Medicine.
4.   Plaintiff received a Bachelor’s Degree at Rutgers University in Chemistry and Physics and a PhD
     at the Massachusetts Institute of Technology. Plaintiff completed a Postdoctoral Fellowship at
     Harvard Medical School.
5.   Plaintiff is an internationally recognized scholar as one of the world’s leading experts in the field
     of metabolism.
6.   Plaintiff is an internationally recognized biomedical scientist in the field of cancer metabolism
     and his discoveries have brought hope to people afflicted by cancer.
7.   Duke University (“Defendant Duke”) is a non-profit corporation existing under the laws of North
     Carolina, operating Duke University School of Medicine in Durham, NC and doing business in
     Durham County, North Carolina. At all times relevant to this Complaint, Duke did business in
     the State of North Carolina and was the employer of Plaintiff within the meaning of the common
     law of the State of North Carolina and in accord with the definition of “employer” under the
     EEOC and ADA. It employs more than 500 employees.




           Case 1:20-cv-00087-CCE-JEP Document 17 Filed 05/21/20 Page 1 of 49
8.   The following person, among other Duke employees, acted in his individual capacity and official
     capacity, within the course and scope of his employment, as a representative and/or agent with
     regard to the matters set forth in the Complaint and is named as a party to this action:
        -Defendant Dr. Donald P. McDonnell (“Defendant McDonnell”), as Chairman of the
        Defendant Dukes’ Department of Pharmacology and Cancer Biology and Plaintiff’s
        supervisor at all relevant times.
9.   Plaintiff has brought widespread recognition to Defendant Duke resulting from scholarly
     publications, public outreach, speaking engagements and in multi-million dollars of research
     grant awards to Defendants.
10. On or about November 22, 2019, Defendant Duke highlighted Plaintiff on the Duke Medical
     School website as a faculty member recognized on the “Highly Cited Researchers” list.
11. From on or around September 2018 to this date time, Plaintiff has authored five papers including
     two as senior author in the three prestigious scientific journals: Cell, Nature and Science which
     provide an objective metric that he is one of the highest performing research scholars in
     Defendant’s School of Medicine. These and other publications from the Plaintiff have brought
     the Defendant Duke recognition and improved its reputation as a Research University.
12. Plaintiff was recognized in November 2019 by Web of Science as being on the Global list of
     highly cited academics for multidisciplinary research. This honor was given to approximately 16
     faculty members out of over 2100 faculty in Defendant’s School of Medicine.
13. Plaintiff is a highly accomplished mentor and teacher and he has received mentoring awards and
     his trainees have received awards from Defendant Duke and outside institutions. This
     recognition includes a nomination for the Outstanding Postdoc Mentor at Duke University
     Award given by Defendant Duke on or about September 24, 2018. This recognition also includes
     a nomination for a Gordan G. Hammes Faculty Teaching Award by students to the Defendant
     Duke’s School of Medicine in the calendar year of 2017. The awards include a Celebrating
     Mentors Recognition from the Duke Annual Fund and Defendant Duke’s President Vincent Price
     given to Plaintiff by Defendant Duke on or about March 25, 2019. These awards recognize the
     positive performance in Plaintiff’s teaching of undergraduate students, graduate students and
     postdoctoral research fellows.
14. Plaintiff has consistently received positive performance reviews from Defendants. These include
     his most recent reviews given to him on or around December 2018 and July 2019.




           Case 1:20-cv-00087-CCE-JEP Document 17 Filed 05/21/20 Page 2 of 49
15. As an essential component to his professorship and employment, Plaintiff has operated a
    research laboratory at Defendant’s School of Medicine (“SoM”), working with staff,
    undergraduate, and postgraduate students who are candidates for Master’s, Medical Doctor, and
    Doctor of Philosophy degrees. The laboratory is a platform and classroom for teaching. The
    laboratory is also a conduit to perform scientific inquiry and discovery. The laboratory is a
    platform for scientific idea generation, scientific experimentation, data analysis and knowledge
    synthesis (scientific fact-finding), and knowledge dissemination. The laboratory functions in
    collaboration with other laboratories at Defendant’s workplace and with outside entities. In
    Plaintiff’s profession, the laboratory is required for professional development.
16. Plaintiff has managed a funded laboratory bringing in millions of dollars to Defendants.

                                        STATEMENT OF FACTS

17. Plaintiff was raised by a single mother of Chinese National Origin who had recently immigrated
    to the United States with limited money and education.
18. During his childhood Plaintiff learned Asian traditions and, as an Asian tradition, Plaintiff
    attended his mother’s workplace settings and became accustomed to traditions associated with
    the ethnic minority groups that inhabited those settings.
19. As a result of his upbringing, Plaintiff was raised to question discriminatory practices.
20. Plaintiff has been subjected to discrimination on the basis of color and race/national origin
    (“ethnic discrimination”) by Defendants.
21. Plaintiff has objected to discrimination on the basis of color and race/national origin (“ethnic
    discrimination”) by Defendants.
22. Plaintiff has objected to discrimination of others on the basis of color and race/national origin
    (“ethnic discrimination”) and failure to make handicapped accommodations (“disability
    discrimination”) by Defendants.

23. In or about the calendar year 2015, Plaintiff was recruited to Defendant Duke by Dr. Jeffrey
    Rathmell, former Associate Professor at Duke University and others.

24. Plaintiff, during his recruitment and at the time of his eventual agreement to work at Defendant
    Duke in 2015, had been prior to, employed at Cornell University. At or around the time of his
    employment agreement with Defendant Duke, he also had an offer from the University of Texas
    - MD Anderson.




           Case 1:20-cv-00087-CCE-JEP Document 17 Filed 05/21/20 Page 3 of 49
25. As a part of the recruitment process, Plaintiff was given a proposed offer letter that incorporated,
    by an included link, the policies stated in the Duke Faculty Handbook and the policies of the
    School of Medicine.

26. The Duke Faculty Handbook (“DFH”), the terms of which were expressly incorporated into
    Plaintiff’s contract with Duke, entitled him to certain rights as to his employment relationship
    with Duke. These rights included those stated in Appendix C of the DFH, which in relevant part
    defines itself as “embodies an agreement between the president and the faculty as to policies and
    procedures with respect to academic freedom, academic tenure, and certain matters of due
    process.” The relevant promises made by Duke and applicable to Plaintiff include, inter alia:
    The promise that Duke faculty have academic freedom “[t]o act and to speak in his or her
    capacity as a citizen without institutional censorship or discipline” , to be able to conduct
    research “[t]o carry on research and publish the results subject to the adequate performance of
    his or her other academic duties.” and to “[t]o teach and to discuss in his or her classes any
    aspect of a topic pertinent to the understanding of the subject matter of the course being taught.”

27. Defendant Duke included the Handbook as part of its recruitment process in order for Plaintiff to
    be able to rely upon its provisions.

28. Defendant Duke included the policies of the SoM as part of its recruitment process in order for
    Plaintiff to be able to rely upon those policies.

29. Defendant Duke promulgated the Duke Faculty Handbook with knowledge that Duke faculty
    would take Duke at its word and would rely upon Duke’s representations that those benefits
    would be provided to Duke faculty as stated therein.

30. At the time Defendant Duke promulgated the Duke Faculty Handbook, it was reasonably
    foreseeable to Duke that Duke faculty would take Duke at its word and would rely upon Duke’s
    representations that those benefits would be provided to Duke faculty as stated therein.

31. Defendant Duke promulgated the Duke Faculty Handbook with the intention that Duke would be
    bound by the promises it made to its faculty therein, including the intention to be bound by its
    commitment to provide academic freedom to Duke faculty and to due process.

32. On or around the start of Plaintiff’s employment, Dr. Rathmell departed Defendant Duke.

33. Plaintiff’s recruitment was a partnership hire between the Duke Cancer Institute (‘DCI”), the
    Duke Molecular Physiology Institute (“DMPI’), and the Department of Pharmacology and




           Case 1:20-cv-00087-CCE-JEP Document 17 Filed 05/21/20 Page 4 of 49
    Cancer Biology. Plaintiff was hired by Defendant Duke to lead an initiative in Cancer
    Metabolism.

34. Upon information and belief, the appropriate report by Plaintiff would have been to the Dean of
   the SoM (Dean Nancy Andrews) as the supervisor to multiple Duke units. Rather, Plaintiff was
   subjected to unilateral reporting to a lesser ranked Chairman, Defendant McDonnell.

35. Plaintiff, as part of his partnership hire and recruitment to Duke University, was not aware that
    he would be subjected to unilateral reporting to Defendant McDonnell and his promoted climate
    encouraging and/or requiring engagement of activities of a non-diverse culture.

36. On or about September 2018, Dr. Duckett, the Vice Dean for Basic Science and Defendant
    McDonnell’s supervisor had encountered Plaintiff on campus, shortly after Dr. Duckett’s arrival
    at Duke University. After Plaintiff introduced himself, Dr. Duckett admitted that in his role in
    the Dean’s Office he would work to not override the actions of the Department Chairs.

37. After his arrival at Defendant Duke, Plaintiff was censured and/or disciplined for speaking on
    several occasions. This included voicing concern over Defendant Duke not accommodating a
    handicapped minority student as early as August 2018 and as late as June 2019.
38. On or about April 23, 2019, Defendants would not affirm to provide customary scholarship funds
    to support a newly entering ethnic minority student into Plaintiff’s laboratory.
39. On or about the month of August 2018, Plaintiff objected to discriminatory practices by
    Defendant Duke including reporting concerns to a number of institutional channels including
    Vice Dean Raphael Valdivia and President Vincent Price.
40. The history of Defendant McDonnell in treating Plaintiff negatively, because of his Asian
    culture, is illustrated by his insistence on having small talk and requiring direct eye contact
    during conversations, after he has been told that this is not within Asian culture.
41. On or about July 19, 2019, Plaintiff was informed by Defendant McDonnell that Dr. Mary
    Klotman, Dean of the School of Medicine, ordered that he would be subject to a “cultural” audit.
42. The unprecedented “cultural” audit of Plaintiff’s laboratory was undefined so that Defendants
    could harass, intimidate and bully Plaintiff. An auditor, not expert in laboratory protocol,
    scientific research and professional responsibilities of a Professor, was brought in to interview
    Plaintiff’s students, staff and administrators about alleged but undefined lack of professionalism
    and compliance with Defendants’ culture.




           Case 1:20-cv-00087-CCE-JEP Document 17 Filed 05/21/20 Page 5 of 49
43. On or about July 12, 2019, Plaintiff was subject to denial of scholarship funds for a student to
    study with Plaintiff.
44. On or about July 19, 2019, Plaintiff was subject to a hiring freeze on his lab and non- provision
    of customary scholarship funds for a minority student who desired to study and conduct research
    with Plaintiff.
45. Plaintiff was prevented from taking on new students, and making new hiring offers to
    postdoctoral fellows, research associates, technicians and other employees necessary for his
    laboratory to operate with proficiency.
46. On or about August 7, 2019, Plaintiff formally objected to these discriminatory practices by
    reporting concerns to the Office of Institutional Equity (OIE), an internal Duke University
    grievance channel. OIE informed Plaintiff that Plaintiff should report the matter to Human
    Resources. Ironically, Human Resources in Plaintiff’s assigned department reports to Defendant
    McDonnell.

47. On or about August 28, 2019, despite Plaintiff already having been subjected to routine and
    regular monitoring by several regulatory oversight entities, Plaintiff was also subject to a billing
    and compliance audit by Defendants that was ordered by Dr. Colin Duckett.
48. The targeted and undefined audit was conducted while Plaintiff was undergoing the “cultural”
    audit. Defendants refused to delay the audit until the “cultural” audit was completed.
49. The “cultural” audit showed no improper actions by Plaintiff or any misconduct by him or within
    his research laboratory.
50. The billing and compliance audit showed no improper actions by Plaintiff or any misconduct in
    his research laboratory.
51. Additionally, on or about September 6, 2019, Plaintiff’s staff member was accused by the
    Department of Pharmacology and Cancer Biology Business Manager, Ms. Sharon Dowell-
    Newton of administering false documents for billing.
52. Plaintiff and his staff member were able to refute the allegation on sight and have Defendants
    retract its accusation of falsified documents, because there was no impropriety.

53. On or about September 6, 2019, in an email sent to Plaintiff by Mr. Scott Gibson, Executive Vice
    Dean For Administration in the Defendant’s School of Medicine, with Defendant McDonnell and
    Dr. Duckett copied, Plaintiff was threatened with undefined consequences if he did not volunteer
    a withdrawal letter for a research project grant application to the National Institutes of Health in




           Case 1:20-cv-00087-CCE-JEP Document 17 Filed 05/21/20 Page 6 of 49
    the Department of Health and Human Services (“NIH”).

54. This research grant application at issue was required in order for Plaintiff to receive continuous
    NIH funding. Continuous NIH funding is needed for the sustainment of his research program and
    advancement of his career trajectory. Continuous funding would also lead to his eligibility and
    success of obtainment of a larger, longer term award (R35 Outstanding Investigator Award) from
    the NIH. This trajectory would sustain and grow his research program, further developing his
    career in biomedical science for the next 8 to 10 years.
55. On or about September 11, 2019, Defendants unilaterally withdrew the NIH grant application for
    the project submitted by Plaintiff.
56. On October 8, 2019 Plaintiff requested a meeting with Defendant McDonnell to extend an olive
    branch. At that meeting, Defendant McDonnell chastised Plaintiff for, among other things
    related to body language, not making eye contact even though he was aware that it was Plaintiff’s
    Asian culture not to make eye contact.

57. On or about Friday October 18, 2019 at around 3:00 p.m., Defendants gave Plaintiff a written
    letter, ordering Plaintiff to be subjected to an undefined fitness for duty evaluation with
    Defendants’ selected, identified and affiliated medical doctor. Plaintiff was unjustifiably told to
    remove himself from the campus, not have access to his lab, office, students, staff, classrooms
    and the Duke campus without first being seen by Defendants’ identified doctors and being
    subjected to a fitness for duty evaluation. Defendants prohibited Plaintiff from having meetings
    and conversations with his students and staff and other Duke staff. Defendants prohibited
    Plaintiff from attending professional meetings. Defendants prohibited Plaintiff from
    communicating with students, postdocs, and staff until he was returned from his undefined leave.
    Defendants prohibited Plaintiff from traveling to conferences and other universities to discuss his
    scholarly work. Defendants prohibited Plaintiff from using research funds to conduct research.
    Defendants prohibited Plaintiff from contacting staff at Duke. Defendants prohibited Plaintiff
    from discussing research with other Duke faculty and to others who do not work at Duke.
58. Defendant McDonnell sent an email to Plaintiff on or about October 24, 2019 stating that “you
    are not allowed represent yourself as a Duke faculty member in any capacity (ie interactions with
    collaborators, staff, trainees, or attendance at scientific meetings).”
59. Unbeknownst to Plaintiff at that time, a letter dated October 10, 2019 had been drafted and
    signed by Defendant McDonnell, stating a requirement for an evaluation by two Duke affiliated




           Case 1:20-cv-00087-CCE-JEP Document 17 Filed 05/21/20 Page 7 of 49
    named evaluators: one was a non-medical doctor and the second was not identified by specialty.
60. After Plaintiff insisted, on October 24, 2019 he was given the ability to make a choice of the
    provider for the required fitness for duty examination.
61. On or about October 29, 2019 and during subsequent meetings, Defendant McDonnell made
    disparaging statements about Plaintiff in the presence of at least ten students and staff who study
    and work with Plaintiff.
62. As an intimidation and retaliatory tactic, on or about November 4, 2019 at 4:59 p.m. Defendant
    McDonnell sent Plaintiff an email stating that he had until November 8, 2019 to identify an
    evaluator.
63. Plaintiff met the above November 8th deadline and scheduled an appointment for November 13,
    2019 with a physician (a doctor who had experience conducting fitness for duty examinations) to
    conduct the examination.
64. On or about November 7, 2019, Defendants through Dr. Carol Epling, Director of Defendant’s
    Employee Occupational Health and Wellness unit, was contacted by Plaintiff’s identified,
    qualified medical doctor to obtain the protocol to conduct the fitness for duty evaluation required
    by Defendants in order for Plaintiff to return to his professional responsibilities.
65. On or about November 13, 2019, and only following questioning by Plaintiff about their
    response delay to the provided doctor, Defendant Duke rejected the doctor submitted by Plaintiff
    to conduct the fitness for duty evaluation.
66. On or about November 15, 2019 at 5:20 p.m., Defendant McDonnell sent Plaintiff another
    bullying email telling him that he had until November 20, 2019 at noon to identify another
    fitness for duty evaluator.
67. Plaintiff met the November 20th deadline for identifying a new evaluator and the name was
    provided to both Dr. Epling and the Defendants’ attorney.
68. After silence for nearly two weeks, Defendants sent a letter on December 3, 2019 potentially
    agreeing to allow Plaintiff to submit to an evaluation from the evaluator.
69. On or about December 3, 2019, Plaintiff scheduled an examination for December 11, 2019 with
    the physician.
70. On information and belief, On December 6, 2019, the independent physician contacted Dr.
    Epling for instructions and collaterals and provided Dr. Epling with the documentation requested
    by her in a letter dated December 3, 2019.




           Case 1:20-cv-00087-CCE-JEP Document 17 Filed 05/21/20 Page 8 of 49
71. On or about December 11, 2019, Plaintiff was ready to take the examination, but learned that the
    scheduled examination had to be rescheduled because Defendants had not provided their
    documentation to the physician.
72. Indeed, on December 11, 2019, Plaintiff contacted Dr. Epling and learned she had not made her
    contact with the physician.
73. On or about December 13, 2019, Defendant McDonnell sent Plaintiff another bullying email
    telling him that he had until December 31, 2019 to undergo the fitness for duty evaluation or else
    he would be placed on unpaid leave. This was done even though Plaintiff’s prior appointment
    had been cancelled because of Defendant Duke’s failure to act and the new deadline set by
    Defendant McDonnell was during the holiday season when the evaluator had pre-scheduled
    travel plans.
74. On or about January 3, 2020, Plaintiff took the Fitness for Duty examination.
75. Upon information and belief, on or about January 23, 2020 provider sent the results of the
    examination to Defendant Duke.
76. On or about January 18, 2020 Defendants harassed and intimidated Plaintiff by notifying at least
    one of his research funding sources that he was on leave from Duke University.
77. On or about January 21, 2020, Plaintiff’s postdoctoral fellow was falsely accused by Defendant
    McDonnell of mismanaging research data.
78. On or about February 4, 2020, Defendants informed Plaintiff he was declared fit for duty.
79. On February 6, 2020, only after Plaintiff inquired, Plaintiff was given a meeting date of March
    16, 2020 to discuss a return to work.
80. Upon Plaintiff’s request to move up the meeting, the meeting was re-scheduled to February 18,
    2020.
81. At that meeting, on February 18, 2020, Defendant Duke, among other actions, rejected Plaintiff’s
    request for cultural training for Duke administrators and required that he submit to supervision
    by Defendant McDonnell.
82. On or about February 24, 2020, Plaintiff was handed a contract pre-signed by Defendant
    McDonnell containing false negative statements about Plaintiff, and Plaintiff was urged to sign it
    on the spot.
83. Plaintiff was told that if he did not sign the agreement by March 5, 2020, among other things, he
    would be placed on unpaid leave status and his grant projects would be terminated. This was




            Case 1:20-cv-00087-CCE-JEP Document 17 Filed 05/21/20 Page 9 of 49
    directed to him even though he would not have had the meeting until March 16th and would have
    continued on paid leave status until that date if he had not made a request to move the meeting
    up.
84. On February 24, 2020, Plaintiff requested that Defendant Duke provide him with an electronic
    copy of the letter in order for him to make suggested edits.
85. On February 28, 2020, Plaintiff was given an electronic copy.
86. On March 4, 2020, Plaintiff offered his edited agreement and offered to negotiate the agreement.
87. On March 5, 2020, Dr. Colin Duckett stated that the agreement was not negotiable.
88. On March 6, 2020, Plaintiff was placed on unpaid leave status.
89. Upon information and belief, on or about March 12, 2020, Defendant McDonnell met with at
    least six of Plaintiff’s students and staff and made negative statements about Plaintiff.
90. On March 13, 2020, President of Duke, Dr. Vincent Price issued a statement that all Duke
    faculty and staff will continue to stay in a paid work status during the Coronavirus matter.
91. On March 13, 2020, Plaintiff filed an appeal in of his termination, in accordance with Defendant
    Duke’s grievance process, with the Chair of the Duke University Faculty Hearing Committee in
    accordance with the provisions of the Duke Faculty Handbook, including Appendix C and
    Appendix N.
92. On March 14, 2020 was not notified that Defendant McDonnell was entitled to 30 days to
    respond to Plaintiff’s appeal, but that the Committee sua sponte extended the time to respond to
    respond to sixty (60) days, making the deadline May 13, 2020 and obligating the respondent,
    Defendant McDonnell, to copy Plaintiff with his response.
93. After a call from Plaintiff’s attorney to Duke’s attorney, Kate Hendricks, on March 18, 2020,
    Plaintiff was informed that his salary would resume until March 31, 2020 or until Duke eases
    restrictions regarding the Coronavirus. Plaintiff was still subjected to all other restrictions.
94. Plaintiff has never received total compensation for the unpaid leave time that started on March 6,
    2020.
95. On March 31, 2020, Plaintiff was informed in writing that his research grants would be
    terminated and he would be subjected to termination if he did not sign the agreement by April 7,
    2020.
96. On or about April 7, 2020, Plaintiff signed an agreement to avoid elimination of his research
    program, likely termination of his staff (including several on Duke-sponsored visas),




          Case 1:20-cv-00087-CCE-JEP Document 17 Filed 05/21/20 Page 10 of 49
    displacement of his students, and termination.
97. On or about May 1, 2020, Plaintiff was informed that at least one research grant had been
    terminated.

98. The factual pattern above is continuing in nature and Plaintiff has information that he may be
    subjected to continuing discrimination and/or retaliation as a result of his complaints and this
    lawsuit.

99. At all times relevant to this Complaint, Plaintiff was an "employee" of Defendant Duke within
    the meaning of the common law and within the definition of the Equal Opportunity Employment
    Commission (EEOC), 42 U.S.C. § 2000 et. seq. and the ADA, 42 U.S.C. § 12112, et seq.

100. Included in the benefits set out in the Duke Faculty Handbook, Defendant Duke promised its
    faculty that it would provide and protect certain rights with respect to faculty employment with
    Defendant Duke.

101. After Plaintiff was hired, Defendant McDonnell ignored Plaintiff’s job expectations. Among
    other matters, he was not admitted to committees that would be required for the Cancer
    Metabolism initiative.
102. Following Plaintiff’s initial contract with Defendant Duke, and at the time of his promotion to a
    tenured Associate Professor, Defendant Duke continued the same promulgation of its Duke
    Faculty Handbook in order to represent the various benefits and obligations existing between
    Defendant Duke and its faculty in their employment relationship.
103. The history of Defendant McDonnell in treating Plaintiff negatively, because of his Asian
    culture, is illustrated by his insistence on having small talk and requiring direct eye contact
    during conversations, after he has been told that this is not within Asian culture.
104. Prior to October 18, 2019, Plaintiff had received interest in lateral or upward employment
    opportunity from other potential employers in or about calendar years 2018 and 2019.
105. Upon information and belief, as punishment through a diminution of his career development,
    Defendants sent career sabotaging notifications of Plaintiff’s placement on leave status to the
    American Cancer Society (ACS), to the National Institutes of Health (NIH) and other research
    institutions.
106. Defendant Duke discriminated against Plaintiff by suspending his employment on October 18,
    2019 stating the basis as Plaintiff’s perceived disability.




          Case 1:20-cv-00087-CCE-JEP Document 17 Filed 05/21/20 Page 11 of 49
107. At the time of Plaintiff’s suspension as a tenured Associate Professor at Duke, he was
    performing his job at a level that met or exceeded his employer’s legitimate expectations.
108. The effect of these unlawful practices has been to deprive Plaintiff of equal employment
    opportunities, and to otherwise adversely affect his employment status as an employee resulting
    from discrimination, protected activities and because of a falsely perceived disability.
109. Duke had no legitimate non-discriminatory reason for its adverse employment action against
    Plaintiff.
110. Upon information and belief, the acts as alleged herein were committed against Plaintiff with
    malice or reckless indifference to Plaintiff’s protected rights.
111. The following persons acted as the employees, representatives and/or agents of Defendant Duke
    and within the course of scope of their employment with regard to the matters set forth in the
    Complaint:

         -   Defendant McDonnell (white male), Chairman of the Department of Pharmacology and
              Cancer Biology

         -   Dr. Mary Klotman (white female), Dean of the School of Medicine

         -   Dr. Colin Duckett (white male), Vice Dean for Basic Science of the School of Medicine

         -   Mr. Scott Gibson (white male), Executive Vice Dean for Administration of the School
              of Medicine

         -   Dr. Ann Brown (white female), Vice Dean for Faculty of the School of Medicine

         -   Dr. Carol Epling (white female), Director of Employee Occupational Health and
              Wellness

         -   Ms. Sharon Dowell-Newton (white female), Business Manager of the Department of
              Pharmacology and Cancer Biology

         -   Dr. Christopher Newgard (white male), Professor Department of Pharmacology and
              Cancer Biology, Director Duke Molecular Physiology Institute

         -   Dr. Raphael Valdivia (white male), Former Vice Dean for Basic Science of the School
              of Medicine

         -   Moria Montalbano (white female), Associate Dean, Space Management & Research
              Resources

         -   Dr. Jeffrey Rathmell (white male), Associate Professor Department of Pharmacology




          Case 1:20-cv-00087-CCE-JEP Document 17 Filed 05/21/20 Page 12 of 49
                  and Cancer Biology

         -    Kate Hendricks (white female), Deputy Counsel Duke University

112. Plaintiff voiced concern to Dr. Ann Brown, Dr. Colin Duckett, and Defendant McDonnell on
    October 18, 2019 that perceptions about a disability were due to racial animus.
113. Defendants regarded Plaintiff as having a mental handicap. Defendants required a medical
    assessment as a necessary condition of employment at Duke. Due to this perceived disability,
    Defendants discriminated against him in violation of the Americans with Disabilities Act (ADA).
114. Plaintiff filed a timely charge with the EEOC alleging violations of the ADA and the Americans
    with Disabilities Act Amendments Act (ADAAA) by Duke. On or about February 21, 2020, the
    EEOC issued its Notice of Right To Sue (NRTS) entitling Plaintiff to bring suit on his claims
    under the ADA and ADAAA. All conditions precedent to this lawsuit have been fulfilled.
115. At all times relevant herein, Plaintiff was perceived by Defendants to be disabled, within the
    ADAAA in that: (1) Plaintiff was perceived to have a physical or mental impairment that
    substantially limited one or more major life activities; (2) Plaintiff was regarded as having such
    an impairment.

                                       JURISDICTION AND VENUE

116. The venue of this Court over this controversy is based upon the following:
             a.     The unlawful employment practices alleged herein were committed in the Middle
                    District of North Carolina. Accordingly, venue lies in the United States District
                    Court for the Middle District of North Carolina under 28 U.S.C. § 1391(b);
             b.     The unlawful contract and fraud actions were committed in the Middle District of
                    North Carolina, and
             c.     Plaintiff avers that Defendant is a non-profit corporation doing business in this
                    judicial district within the meaning of 28 U.S.C. § 1391(c).
117. Jurisdiction of the court is invoked pursuant to 28 U.S.C § 1343(3) and (4), 28 U.S.C. § 1331 and
    42 U.S.C. § 2000e, et. seq., this being a proceeding to enforce rights and remedies secured to
    Plaintiff by Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000 et. seq., as amended; by
    the Civil Rights Act of 1991, 42 U.S.C. §1981. Jurisdiction is further invoked pursuant to 42
    U.S.C. § § 2201- 2202, this being an action for declaratory relief and injunctive relief, declaring




          Case 1:20-cv-00087-CCE-JEP Document 17 Filed 05/21/20 Page 13 of 49
    illegal the acts of Defendant complained of herein for violation of rights secured to Plaintiff by
    the several Civil Rights Acts, State statutes and laws and preventing further and future violations
    of these statutes and laws.
118. All conditions precedent to jurisdiction under 42 U.S.C. § 2000e, et. seq., have occurred or been
    complied with, to wit:
            a. A charge of employment discrimination was filed with the Equal Employment
                 Opportunity Commission within 180 days of the commission of the discriminatory
                 employment practice;
            b. A Notification of Right to Sue from the Equal Employment Opportunity Commission
                 was dated October 28, 2019, and mailed on or about October 29, 2019 (A copy of
                 which is Attached hereto as Exhibit A).

119. This being a proceeding also to enforce rights and remedies secured to Plaintiff by the
    Americans with Disabilities Act of 1990 (“ADA”), 42 U.S.C. § 12101, et seq., the ADA
    Amendments Act of 2008 (“ADAAA”). It seeks declaratory and injunctive relief to ensure the
    rights secured by Plaintiff pursuant to the ADA and to prevent further and future violations of
    this statute.

120. All conditions precedent to jurisdiction under 42 U.S.C. § 12101, et. seq., have occurred or been
    complied with, to wit:
            a. A charge of employment discrimination was filed with the Equal Employment
                 Opportunity Commission within 180 days of the commission of the discriminatory
                 employment practice;
            b. A notification of Right to Sue from the Equal Employment Opportunity Commission
                 was dated February 21, 2020. (A copy of which is Attached hereto as Exhibit B).
121. Jurisdiction is also proper through N.C.G.S. § 143-422.1 and N.C.G.S. § 1-253.
122. Venue is proper in this court pursuant to N.C.G.S. § 1-77.2 The venue of this Court over this
    controversy is based upon the following:
            a.      The unlawful employment practices alleged herein were committed in the Middle
                    District of North Carolina. Accordingly, venue lies in the United States District
                    Court for the Middle District of North Carolina under 28 U.S.C. § 1391(b); and,
            b.      Plaintiff avers that Defendant Duke is a non-profit corporation doing business in this
                    judicial district within the meaning of 28 U.S.C. § 1391(c).




          Case 1:20-cv-00087-CCE-JEP Document 17 Filed 05/21/20 Page 14 of 49
                      EXHAUSTION OF ADMINISTRATIVE REMEDIES

123. Plaintiff timely filed seven separate Charges of Discrimination with the EEOC, designated as
    EEOC Charge Nos. 433-2020-00200, 433-2020-00798, 433-2020-01044, 433-2020-00484, 433-
    2020-01108, 433-2020-01324 and 433-2020-02113.
124. The EEOC issued a Notice of Right to Sue to Plaintiff with regard to Charges of Discrimination
    dated October 28, 2019 and mailed on or about October 29, 2019.
125. The EEOC issued a Notice of Right to Sue to Plaintiff with regard to Charges of violation of the
    ADA and ADAAA dated February 21, 2020.
126. Plaintiff has exhausted all of his administrative remedies under Title VII of the 1964 Civil Rights
    Act.

127. Defendants have practiced discrimination and retaliation, as evidenced by the following
    illustrative, but not entire evidence to be presented at a trial of this matter.

                      Duke’s Discrimination and Retaliation Against Plaintiff

128. Discrimination and retaliation against Plaintiff by Defendants have included an ongoing pattern
    and practice of adverse actions and retaliation as expanded upon below. They include, but are not
    limited to:
                  a. Denying him access and ability to conduct research and teach
                  b. Denying him the ability to utilize research project funding
                  c. Bullying him to write a withdrawal letter for his pending federal grant
                      application and Defendants later unilaterally withdrawing the grant
                  d. Threatening to place him on unpaid leave status
                  e. Subjecting him and/or his students and/or his staff to unwarranted, undefined
                      investigations, audits, and threats of future audits and/or investigations to
                      intimidate him
                  f. Subjecting him to an unjustified fitness for duty examination and intentionally
                      delaying the examination.
                  g. Accusing him of impairment under a substance abuse policy with no
                     justification
                  h. Alleging undefined “lack of professionalism” and disruptive behavior to
                      intimidate him




           Case 1:20-cv-00087-CCE-JEP Document 17 Filed 05/21/20 Page 15 of 49
                  i.   Belittling him to students and/or staff and/or faculty
                  j.   Disrupting his research projects
                  k. Denying him the ability to obtain funding for future research
                  l.   Denying him the ability to attend professional conferences and seminars
                  m. Denying accommodations for his ethnic minority graduate student studying
                       with him who declared a disability
                  n. Denying at least one of his ethnic minority students appropriate, customary
                       scholarship funding to study with him
                  o. Threatening and/or attempting to disband his research group
                  p. Attempting to commandeer his intellectual property
                  q. Not permitting him to write letters of recommendation for his trainees
                  r. Limiting his ability to continue the education of his trainees
                  s. Subjecting him to verbal abuse and physical intimidation
                  t.   Subjecting his students and/or staff to intimidating conduct
                  u. Suspending him and barring him from entering campus and using his
                     credentials
                  v. Delaying his ability to advance to full professor
                  w. Denying him earned financial research incentives
                  x. Denying him appropriate staffing
                  y. Denying him principles of academic freedom and tenure including due process
                       as embodied in the spirit of the University Faculty Handbook.
                  z. Discrimination and retaliation by notifying at least one research funder that he
                       is on administrative leave
                  aa. Denying him appropriate laboratory and office space
                  bb. Placing him on unpaid leave status
                  cc. Continuing and ongoing retaliation to be identified through the discovery
                       process

                                   Duke’s Discriminatory Culture

129. Plaintiff hereby realleges and incorporates by reference the statements and allegations contained
    in Paragraphs 1 through 128 above as if fully set forth herein.




          Case 1:20-cv-00087-CCE-JEP Document 17 Filed 05/21/20 Page 16 of 49
130. Defendants, particularly its School of Medicine and Medical Center, have a history of favoring
    white persons over Asian men in hiring and retention.
131. Defendant’s School of Medicine has a pattern and practice of treating white employees better
    than non-white employees who have equal or better training, experience and/or performance.
132. Defendants have a pattern and practice of treating Asian male employees and students more
    poorly than white employees and students and treating them negatively because of factors
    associated with their Asian identity and culture.
133. Defendant Duke has a history of treating Asian male employees and students negatively because
    of their Asian identity as evidenced by Chinese Students being chastised by a Director of
    Graduate Studies in the School of Medicine because they spoke Chinese on the Duke campus.

134. Plaintiff objected to these discriminatory practices including reporting concerns to a number of
    institutional channels.

135. On information and belief, Defendants gives favorable treatment to non-Asian employees,
    associated or employed, in the Pharmacology and Cancer Biology, Basic Sciences Department as
    evidenced by Defendant Duke’s promotion and/or support of the following employees
    (comparators):


                          Sarah Goetz (white, female)
                          Donald Fox (white, male)
                          James Alvarez (white, male)
                          David MacAlpine (white, male)
                          Christopher Counter (white, male)
                          Ann Marie Pendergast (white, female)
                          Scott Floyd (white, male)
                          Deborah Muoio (white, female)
                          Dwight Koeberl (white, male)
                          Donald McDonnell (white, male)
                          Colin Duckett (white, male)
                          Daniel Lew (white, male)
                          Christopher Newgard (white, male)
                          Michael Kastan (white, male)
                          Sally Kornbluth (white, female)
                          Gerald Blobe (white, male)
                          Bernard Mathey Prevot (white, male)
                          Michael Boyce (white, male)




          Case 1:20-cv-00087-CCE-JEP Document 17 Filed 05/21/20 Page 17 of 49
                          Andrew West (white, male)

                 Plaintiff is Subjected to Unwarranted Investigations and Audits

136. Plaintiff hereby realleges and incorporates by reference the statements and allegations contained
    in Paragraphs 1 through 135 above as if fully set forth herein.

137. Plaintiff has been subjected to repeated and unwarranted audits and/or investigations and
    heightened scrutiny by Defendants’ leadership.
138. The “cultural” audit was undefined so that Defendants could utilize this vehicle to interview
    Plaintiff’s staff, students, and colleagues and question his performance and conduct, all in their
    effort to undermine Plaintiff’s leadership role and interfere with his ability to teach, perform
    research, and give constructive feedback to his students and staff.
139. The “cultural” audit was undefined so that Defendant could utilize this scheme to send a message
    to Plaintiff’s staff, students, and colleagues that he was under scrutiny and undermine his role as
    leader of the laboratory and damage his reputation.
140. The simultaneously conducted cultural and billing and compliance audits showed no significant
    improper actions by Plaintiff or misconduct by him or within his research laboratory.
141. Similarly, the September 6, 2019 staff member accusation and the January 21, 2020, postdoctoral
    fellow accusations were not substantiated.


                          Interference With Plaintiff’s Research Program

142. Plaintiff hereby realleges and incorporates by reference the statements and allegations contained
    in Paragraphs 1 through 141 above as if fully set forth herein.
143. Among other actions interfering with Plaintiff’s research program, Defendants would not affirm
    to provide customary scholarship funds to support a newly entering ethnic minority student into
    Plaintiff’s laboratory.
144. Among other actions interfering with Plaintiff’s research program, Defendants implemented a
    hiring freeze on Plaintiff’s research laboratory preventing him from taking on new students, and
    making new hiring offers to postdoctoral fellows (“post docs”), research associates, technicians
    and other employees necessary for his laboratory to operate with proficiency.
145. The hiring freeze resulted in Plaintiff having insufficient resources to maximize the performance




          Case 1:20-cv-00087-CCE-JEP Document 17 Filed 05/21/20 Page 18 of 49
    of his lab and the research projects being conducted therein, despite his successful ongoing
    procurement of external research funding.

146. Plaintiff was threatened with undefined consequences if he did not volunteer a withdrawal letter
    for a research project grant application to the National Institutes of Health in the Department of
    Health and Human Services (“NIH”).
147. On or about September 11, 2019, the Defendants unilaterally withdrew the NIH grant application
    for a project submitted by Plaintiff. Accordingly, Plaintiff’s professional and earning capabilities
    have been damaged.

    Plaintiff is Subjected to Unwarranted Denial of Access to His Lab, Students, Classrooms
              and to the Duke Campus and His Freedom of Speech is Circumscribed

148. Plaintiff hereby realleges and incorporates by reference the statements and allegations contained
    in Paragraphs 1 through 147 above as if fully set forth herein.

149. On or about October 18, 2019, through a written letter served by Defendant McDonnell, Plaintiff
    was unjustifiably told to remove himself from the campus, not have access to his lab, office,
    students, staff, classrooms and the Duke campus. Defendant prohibited Plaintiff from having
    meetings and conversations with his students and staff and other Duke staff. Defendants
    prohibited Plaintiff from attending professional meetings. Defendants prohibited Plaintiff from
    traveling to conferences and other universities to discuss his scholarly work. Defendants
    prohibited Plaintiff from discussing research with other Duke faculty and to others who do not
    work at Duke.
150. These orders resulted in an interference with Plaintiff’s freedom of speech and ability to teach
    and conduct research as embodied by the Faculty Handbook and academic tenure.
151. Because of these orders, among other consequences, Plaintiff was subjected to harm, including
    but not limited to, damage to his professional and personal reputation, a loss of prospective job
    opportunities, a loss of opportunities to develop his research, a loss of career advancement, a loss
    of prospective research funding, a loss of scholarly output and a loss of monetary gains from
    professional engagements.
152. On information and belief, Defendants have been presenting false negative information and
    disparaging statements to persons including Plaintiff’s students and/or staff about Plaintiff and
    his absence from the Duke campus.




          Case 1:20-cv-00087-CCE-JEP Document 17 Filed 05/21/20 Page 19 of 49
153. On information and belief, Defendants have been making student and/or personnel placements
    that may not permit return to their prior positions and research/education with Plaintiff.
154. On information and belief, Defendants have denied Plaintiff access to a research scholar’s talent
    by denying Plaintiff’s request that a scholar be granted a visa for entry into the United States to
    conduct research with Plaintiff.

           Plaintiff is Subjected to Harassment, Bullying, Retaliation and Intimidation

155. Plaintiff hereby realleges and incorporates by reference the statements and allegations contained
    in Paragraphs 1 through 154 above as if fully set forth herein.
156. At an October 8, 2019 meeting requested by Plaintiff, Defendant McDonnell chastised Plaintiff
    for, among other things related to body language, not making eye contact even though he was
    aware that it was Plaintiff’s Asian culture not to make eye contact.
157. On or about October 18, 2019 Defendants, through a written letter, gave Plaintiff an order that he
    be subjected to an undefined evaluation with Defendants’ selected, identified and affiliated
    doctor.
158. A letter dated October 10, 2019 drafted by Defendants and signed by Defendant McDonnell, but
    not received by Plaintiff until on or about December 3, 2019, only stated a requirement for an
    evaluation by two named evaluators: one was a non-medical doctor and the second was not
    identified by specialty.
159. Neither the October 10, 2019 or October 18, 2019 letter outlining Plaintiff’s administrative leave
    stated a requirement of an evaluation by a specialist.
160. Following his request, Plaintiff was given the ability to designate a provider for the required
    fitness for duty examination.
161. Plaintiff was subjected to intimidation and retaliatory tactics continuously to shorten the time to
    identify an evaluator upon threats of being placed on an unpaid leave status.
162. In spite of the threat, Plaintiff complied with the demand and met the deadline to have the
    examination conducted.
163. On or about November 15, 2019 at 5:20 p.m. Defendant McDonnell sent Plaintiff another
    bullying email telling him that he had until November 20, 2019 at noon to identify another
    fitness for duty evaluator.
164. Plaintiff met the November 20th deadline for identifying a new evaluator and the name was




          Case 1:20-cv-00087-CCE-JEP Document 17 Filed 05/21/20 Page 20 of 49
    provided to both Dr. Epling and the Defendant’s s attorney.
165. After silence for nearly two weeks, Defendants sent a letter on December 3, 2019 potentially
    agreeing to allow Plaintiff to submit to an evaluation from a neutral physician.
166. On or about December 3, 2019, Plaintiff scheduled an examination for December 11, 2019 with
    the independent physician.
167. On December 6, 2019, Plaintiff’s physician contacted Dr. Epling for instructions and collaterals
    and provided Dr. Epling with her requested documentation identified in the letter dated
    December 3, 2019.
168. On or about December 11, 2019, Plaintiff was ready to take the examination, but learned that the
    scheduled examination had to be rescheduled because Defendants had not provided its material
    to the physician.
169. On December 11, 2019, Plaintiff contacted Dr. Epling and learned she had not made her contact
    with the physician.
170. On or about December 13, 2019, Defendant McDonnell sent Plaintiff another bullying email
    telling him that he had until December 31, 2019 to undergo the fitness for duty evaluation or else
    he would be placed on unpaid leave. This was done even though Plaintiff’s prior appointment
    had been cancelled because of Defendants’ failure to act and the new deadline set by Defendant
    McDonnell was during the holiday season when the evaluator had pre-scheduled travel plans.
171. Defendants harassed and intimidated Plaintiff by, on information and belief, notifying at least
    one of his research funding sources that he was on leave from Duke University and on at least
    one other known grant, removed Plaintiff and substituted Defendant McDonnell as the Principal
    Investigator.
172. On February 6, 2020, only after Plaintiff inquired, Defendants scheduled a meeting on March 16,
    2020 to discuss a return to work.
173. Plaintiff requested to move up the meeting, up on information and belief, after Plaintiff contacted
    the Duke Ombuds to request to Kate Hendricks that the meeting be moved up, it was rescheduled
    to February 18, 2020.
174. On February 18, 2020, Defendant Duke, among other statements, rejected Plaintiff’s request for
    cultural training for Duke administrators and stated that he must submit to supervision by
    Defendant McDonnell.
175. At the February 24, 2020 subsequent meeting, Plaintiff was handed a printed contract pre-signed




          Case 1:20-cv-00087-CCE-JEP Document 17 Filed 05/21/20 Page 21 of 49
    by Defendant McDonnell and asked to sign on the spot containing unproven negative statements
    about Plaintiff.
176. Plaintiff requested of Defendants an electronic copy of the letter to suggest edits.
177. Plaintiff offered a revised agreement and offered to negotiate a final agreement.
178. Dr. Colin Duckett stated the agreement was not negotiable.
179. Plaintiff was placed on unpaid leave status.
180. Plaintiff was subsequently informed in writing that his research grants would be terminated and
    he would be subjected to termination if he did not sign Defendants’ agreement by April 7, 2020.
181. On April 7, 2020, Plaintiff signed an agreement to avoid elimination of his research program,
    possible termination of his staff (including several on Duke-sponsored visas), displacement of
    his students, and termination of his employment.
182. On or about May 1, 2020, Plaintiff was informed that at least one of his research grants had been
    terminated.

           Duke Breached its Contract and Engaged in Fraudulent and Negligent Conduct

183. Plaintiff hereby realleges and incorporates by reference the statements and allegations contained
    in Paragraphs 1 through 182 above as if fully set forth herein.
184. Defendant’s School of Medicine induced Plaintiff to enter into an employment agreement based
    upon recruitment representations made to Plaintiff. Among those representations, Plaintiff was
    told that he would have academic freedom, would have access to students, would be able to
    conduct research as a Duke University faculty member, would lead a cancer metabolism
    initiative and would have a leadership role at the Duke Cancer Institute.
185. These representations were reinforced in the employment offer letter that stated as a full-time
    University employee, Plaintiff was hired as a tenure-track faculty member and would be
    subjected to all applicable University policies. The offer letter specifically identified the Duke
    Faculty Handbook as stating University policies and procedures Plaintiff would be subject to that
    applied to his hiring. Plaintiff accepted the offer and relied upon the offer letter’s representations.
186. In addition to the understanding of these terms in the academic profession, Appendix C of the
    above referred to Duke Faculty Handbook (“Appendix C”) has provisions regarding Academic
    Freedom and Academic Tenure. Among other items, it states that: “This document embodies an
    agreement between the president and the faculty as to policies and procedures with respect to




          Case 1:20-cv-00087-CCE-JEP Document 17 Filed 05/21/20 Page 22 of 49
     academic freedom, academic tenure, and certain matters of due process.” With regard to
     academic freedom it states that the faculty has the freedom to “act and speak in his or her
     capacity as a citizen without institutional censure or discipline.”
187. The ability to act or speak as a citizen was a material factor in the recruitment efforts of
     Defendants.
188. The ability to act or speak as a citizen was a material factor in Plaintiff’s decision to accept
     employment with Defendants.
189. The letter to Plaintiff from Defendants dated October 18, 2019 put Plaintiff on an involuntary
     leave for an indefinite period of time and stated that Plaintiff was to have no contact (i.e. no
     communications) with Duke students, post-docs or staff or professional meetings while on the
     indefinite leave.
190. The letter to Plaintiff from Defendants dated October 18, 2019 curtailed Plaintiff from speaking
     to Duke students, post-docs, staff or have professional meetings with them or others, thereby
     violating the provision in Appendix C that a faculty member has the right to act and speak in his
     capacity as a citizen.
191. The letter to Plaintiff dated October 18, 2019 is an institutional censure and threatened
     institutional discipline for a violation of the prohibitions stated therein, in violation of Appendix
     C referred to above.
192. The above conduct constituted a breach of the employment contract with Plaintiff.
193. The letter to Plaintiff dated October 18, 2019 was reinforced by an email dated October 24, 2019
     stating that Plaintiff was prohibited from interacting directly with his staff and trainees.
194. The above conduct was a material breach of the inducements to Plaintiff to accept the
     employment contract with Defendant Duke.
195. Plaintiff was deceived by the representation that as a faculty member he would have the right to
     act and speak in his capacity as a citizen.
196. Plaintiff was intentionally deceived by the representation that as a faculty member he would have
     the right to act and speak in his capacity as a citizen.
197. Plaintiff was damaged by the representation that as a faculty member he would have the right to
     act and speak in his capacity as a citizen. As a result of that deception he lost earnings and
     professional growth opportunities that would have been available had he not relied upon the
     deceitful representations.




          Case 1:20-cv-00087-CCE-JEP Document 17 Filed 05/21/20 Page 23 of 49
198. Defendant Duke as Plaintiff’s employer, acquired Plaintiff’s trust by providing him with its
    Faculty Handbook and identifying it as an agreement that Plaintiff could rely upon. Defendants
    took advantage of the trust and confidence that Plaintiff relied upon by transferring Plaintiff’s lab
    members and research projects to other Defendant Duke’s faculty members so that Defendants
    would benefit financially and in reputation from the scientific knowledge and funding earned by
    Plaintiff.
199. Defendants created a false relationship to obtain the trust and confidence of Plaintiff and for their
    benefit. As a result of the trust falsely created, Plaintiff trusted Defendants to his detriment.
200. Defendant Duke was unjustly enriched by its suspension of Plaintiff from employment and its
    denial of Plaintiff’s ability to act and speak in his capacity as a citizen in that Defendant Duke
    Plaintiff’s employer, kept the lab members and research projects built upon Plaintiff’s
    experience, knowledge and funding grants and sponsorships and is using his reputation,
    knowledge and abilities for its own benefit without the consent of Plaintiff.
201. Defendants were unjustly enriched because they continued to use Plaintiff’s name and/or
    reputation for research grant funding after his suspension.
202. Defendants took the above described actions, knowing Plaintiff was relying upon a belief that
    Defendant Duke, as his employer, would act in good faith and would deal fairly with Plaintiff.
    Defendants violated its requirement in the employer/employee relationship to deal in good faith
    with Plaintiff and protect his ability to conduct research, develop grant funding and interact with
    students, staff and colleagues. Plaintiff has suffered harm in his professional reputation,
    professional development and ability for future earnings as a result of the failure of Defendants
    to act in good faith and fair dealings.
203. Defendants gave Plaintiff reason to rely upon the provision in Appendix C that as a faculty
    member he has the right to act and speak in his capacity as a citizen because they made it part of
    his employment offer letter. Plaintiff accepted that offer, giving up other employment
    opportunities. Defendants negligently misrepresented to Plaintiff that he could rely upon the fact
    that if he accepted employment at Defendant Duke as a faculty member, he would have the right
    to act and speak in his capacity as a citizen. This right was denied to Plaintiff who has been
    damaged in his professional career and earnings potential.
204. Plaintiff seeks monetary damages and a declaratory judgment to correct the wrongs of
    Defendants’ conduct.




          Case 1:20-cv-00087-CCE-JEP Document 17 Filed 05/21/20 Page 24 of 49
                                               DAMAGES

205. Plaintiff hereby realleges and incorporates by reference the statements and allegations contained
     in Paragraphs 1 through 204 above as if fully set forth herein.
206. Defendants have discriminated and retaliated against Plaintiff on the basis of his race, color
     and/or national origin and because they perceived him to have a disability.
207. Defendants have retaliated against Plaintiff because of his opposition to race, color and/or
     national origin discrimination and his opposition to Defendants’ perception of disability.
208. Defendants have breached their contract with Plaintiff.
209. Defendants have engaged in Fraud, Negligent Misrepresentation, Breach of Covenant of Good
     Faith and Fair Dealings and Unjust Enrichment with regard to Plaintiff.
210. As a result of Defendants’ unlawful and bad faith actions, Plaintiff has suffered lost wages, lost
     benefits, lost leadership opportunities, emotional distress and other compensatory damages.

                                            Causes of Action

                                     FIRST CAUSE OF ACTION
             RACIAL, COLOR AND/OR NATIONAL ORIGIN DISCRIMINATION
              IN VIOLATION OF TITLE VII OF THE 1964 CIVIL RIGHTS ACT

211. Plaintiff hereby realleges and incorporates by reference the statements and allegations contained
     in Paragraphs 1 through 210 above as if fully set forth herein.
212. The actions of Defendants, as set forth herein, constitute intentional discrimination and/or
     retaliation against Plaintiff on the basis of his sex, race, color and/or national origin in violation
     of Title VII of the 1964 Civil Rights Act, 42 U.S.C. § 2000e, et seq., as amended by the Civil
     Rights Act of 1991, 42 U.S.C. § 1981A (a)(1).
213. Defendants engaged in discriminatory and/or retaliatory practices against Plaintiff with either
     malice or reckless indifference to the federally protected rights of Plaintiff to be free from racial,
     color and/or national origin discrimination and/or retaliation in the workplace, as set forth in 42
     U.S.C. § 1981A(b)(1).
214. As a result of the unlawful actions of Defendants, as set forth herein, Plaintiff has suffered loss
     of wages, other financial compensation and benefits of employment.
215. Plaintiff is entitled to recover for economic losses in an amount greater than $25,000.
216. As a result of the unlawful actions of Defendants as set forth herein, Plaintiff has suffered




          Case 1:20-cv-00087-CCE-JEP Document 17 Filed 05/21/20 Page 25 of 49
     compensatory damages including loss of enjoyment of life, inconvenience, mental suffering, and
     emotional distress.
217. Plaintiff is entitled to recover compensatory damages as provided by the 1964 Civil Rights Act,
     42 U.S.C. § 2000e, et seq. (Title VII) in an amount exceeding $25,000 as a proximate result of
     Defendant’s conduct alleged herein.
218. Plaintiff is entitled to punitive damages as provided by the Civil Rights Act of 1991, 42 U.S.C. §
     1981(a)(1) and (b)(1) in an amount exceeding $25,000 as a proximate result of Defendants’
     conduct alleged herein.
219. Plaintiff is entitled to his costs and reasonable attorney’s fees incurred for asserting his rights
     under federal law as set forth in 42 U.S.C. § 2000e-5(k).


                                SECOND CAUSE OF ACTION
                           RETALIATION IN VIOLATION OF THE
                        CIVIL RIGHTS ACT OF 1964 AND 42 USC § 1983

220. Plaintiff hereby realleges and incorporates by reference the statements and allegations contained
     in Paragraphs 1 through 219 above as if fully set forth herein.
221. Plaintiff objected to discrimination against his on the basis of his race, color and national origin.
222. Plaintiff filed seven separate Charges of Discrimination against Defendants on the basis of
     protected characteristics and protected activities.
223. The actions of Defendants as set forth herein constitute retaliation against Plaintiff for the
     assertion of his right to be free from racial, color and/or national origin discrimination. Such
     retaliation is in violation of Title VII of the 1964 Civil Rights Act, 42 U.S.C. § 2000e-3(a).
224. As a result of the unlawful actions of Defendants as set forth herein, Plaintiff has suffered the
     loss of wages, other compensation, benefits of employment and professional development.
225. Plaintiff is entitled to recover for economic losses in an amount greater than $25,000.
226. As a result of the unlawful actions of Defendants as set forth herein, Plaintiff has suffered
     compensatory damages including loss of enjoyment of life, inconvenience, mental suffering, and
     emotional distress.
227. Plaintiff is entitled to recover compensatory damages as provided by the 1964 Civil Rights Act,
     42 U.S.C. § 2000e, et seq. (Title VII) in an amount exceeding $25,000 as a proximate result of
     Defendant’s conduct alleged herein.




          Case 1:20-cv-00087-CCE-JEP Document 17 Filed 05/21/20 Page 26 of 49
228. Defendants engaged in discrimination and retaliation against Plaintiff with either malice or with
     reckless indifference to the federally protected rights of Plaintiff to be free from racial, color and
     national origin discrimination in the workplace, as set forth in 42 U.S.C. § 1981a(b)(1) § and
     1983.
229. Defendants engaged in discrimination and retaliation against Plaintiff, denying him due process
     and equal protection of the law with regard to race, color and national origin in violation of 42
     U.S.C § 1981a(b)(1) § and 1983.
230. Plaintiff is entitled to punitive damages as provided by 42 U.S.C. § 1981 in an amount exceeding
     $25,000 as a proximate result of Defendants’ conduct as alleged herein.
231. Plaintiff is entitled to his costs and reasonable attorney’s fees incurred for asserting his rights
     under federal law as set forth in 42 U.S.C. § 2000e-5(k).


                             THIRD CAUSE OF ACTION
                 VIOLATION OF THE RECONSTRUCTION ERA STATUTES

     232.     Plaintiff hereby realleges and incorporates by reference the statements and allegations
         contained in Paragraphs 1 through 231 above as if fully set forth herein.
     233.     The actions of Defendants as set forth herein constitute intentional discrimination and/or
         retaliation on the basis of Plaintiff’s race and color in violation of the Reconstruction Era
         Statutes, 42 U.S.C. § 1981.
     234.     As a result of the unlawful actions of Defendants as set forth herein, Plaintiff has
         suffered the loss of wages, other forms of compensation and benefits of employment.
     235.     Plaintiff is entitled to recover his economic losses in an amount greater than $25,000.
         As a result of the unlawful actions of Defendants as set forth herein, Plaintiff has suffered
         compensatory damages including loss of enjoyment of life, inconvenience, mental suffering,
         and emotional distress.
     236.     Plaintiff is entitled to compensatory damages as provided by the Reconstruction Era
         Statutes, 42 U.S.C. § 1981, in an amount exceeding $25,000 as a proximate result of
         Defendants’ conduct alleged herein.
     237.     Defendants engaged in race and color discrimination and/or retaliation against Plaintiff
         with either malice or with reckless indifference to the federally protected rights of Plaintiff to
         be free from race and color discrimination in the workplace.




            Case 1:20-cv-00087-CCE-JEP Document 17 Filed 05/21/20 Page 27 of 49
238.     Plaintiff is entitled to punitive damages in an amount exceeding $25,000 as a proximate
   result of Defendants’ conduct as alleged herein.
239.     Plaintiff is entitled to his costs and reasonable attorney’s fees incurred for asserting his
   rights under federal law as set forth in 42 U.S.C. § 2000e-5(k).

                              FOURTH CAUSE OF ACTION
                               BREACH OF CONTRACT

240.     Plaintiff hereby realleges and incorporates by reference the statements and allegations
   contained in Paragraphs 1 through 239 above as if fully set forth herein.
241.     Defendants were and are a party to a written contract for employment and tenure. Under
   the terms of this contract, Defendants were and are obligated to adhere to the policies and
   procedures with respect to academic freedom, academic tenure, and certain matters of due
   process.
242.     Pursuant to the terms of the contract, under Academic Freedom and Academic Tenure,
   Plaintiff was able “To act and to speak in his or her capacity as a citizen without institutional
   censorship or discipline.”
243.     Plaintiff has a binding and enforceable contract with Defendant Duke, as described
   herein.
244.     Plaintiff’s contract, which incorporated the Duke Faculty Handbook by reference, was
   violated when he was suspended because such suspension violated Duke’s promise to
   Plaintiff that he may “act and . . . speak in his capacity as a citizen without institutional
   censorship or discipline.” As an example, Plaintiff’s suspension because of discrimination,
   retaliation and Defendant McDonnell’s treatment of professors believed to have disability is
   in violation of the contract.
245.     The decisions to suspended Plaintiff failed to abide by the policy provided in the Duke
   Faculty Handbook and Appendix C thereto, as described herein.
246.     As described above, Defendant Duke has intentionally failed and neglected to perform
   under the contract by placing Plaintiff on unjustified leave, refusing to allow Plaintiff to have
   contact with Duke students, post-docs or staff, and attend professional meetings and
   requiring him to get a fitness for duty evaluation.
247.     Plaintiff has complied with all material terms of the contract.




       Case 1:20-cv-00087-CCE-JEP Document 17 Filed 05/21/20 Page 28 of 49
248.     Defendants’ conduct, as alleged herein, constitutes breach of contract with regard to
   their hiring agreement, and incorporated Handbook and SoM Policies. This was accompanied
   by fraudulent and other willful and wanton tortious acts.
249.     By reason of the foregoing, Plaintiff has been injured by Defendants’ tortious and
   fraudulent acts.
250. As a result of Defendant Duke’s breach of contract, Plaintiff has incurred damages, as
   will be proven at trial.
251.     Plaintiff is entitled to recover for economic losses in an amount greater than $25,000.

                             FIFTH CAUSE OF ACTION
                                     FRAUD

252.     Plaintiff hereby realleges and incorporates by reference the statements and allegations
   contained in Paragraphs 1 through 251 above as if fully set forth herein.
253.     In 2015, when Plaintiff was employed by Cornell, during the negotiations for the
   Plaintiff to be employed by Defendant Duke, Defendants represented that Plaintiff would be
   able to act or speak without being censored or disciplined.
254.     At the time of the negotiations for the Plaintiff to be employed by Defendant Duke,
   Defendants touted that Plaintiff would quickly get tenure.
255.     During the negotiations, Plaintiff was told his position would be a partnership hire
   across three units: DCI, Duke Molecular Physiology Institute (DMPI) and the Pharmacology
   and Cancer Biology. Defendant McDonnell knew this to be untrue and this untruth benefited
   him because he had Plaintiff exclusively work for him and bring grant funding, Plaintiff’s
   name recognition and Defendant Duke’s financial resources to Defendant McDonnell’s unit.
256.    At the time Plaintiff was offered the position with Defendant Duke, Defendants did not
   intend to abide by the contract, Faculty Handbook and/or policies.
257.     The above misrepresentations of the Defendants were intentional, material, non-truths
   amounting to fraud.
258.    Defendants McDonnell, Christopher Newgard, and Jeffrey Rathmell as representatives of
   Duke, intentionally made these material misrepresentations because they knew personal and
   professional benefits would result (because salaries and budgets are determined, in part, by
   grant funding) if they prevented Plaintiff from going to the University of Texas - MD
   Anderson Cancer Center or remaining at Cornell.




       Case 1:20-cv-00087-CCE-JEP Document 17 Filed 05/21/20 Page 29 of 49
259.     Defendant McDonnell had control over the tenure process for his unit and because of his
   control, on information and belief, he knew that he would not be providing tenure quickly,
   despite his representations to Plaintiff.
260.     Defendants committed a fraud by incorporating the language of the Faculty Handbook
   benefits that include principles of academic freedom, shared governance and due process
   when they knew that they would give deference to Defendant McDonnell when there was a
   conflict between these stated rights and Defendant McDonnell’s decisions.
261.     Defendants made false representation or concealment of a material fact that was
   intended to and did in fact reasonably induce reliance and resulted in injury or damage to
   Plaintiff. Defendants knowingly made material representations of material fact as noted
   herein. At the time of making the representations, the Defendants knew or should have
   known that the representations were false and that Plaintiff would not have entered into the
   agreement and accepted the employment offer letter had Plaintiff known that the
   representations were false.
262.     As a result of his reliance on the truth of the material terms of the agreement, Plaintiff
   has been damaged as set forth herein, and said damages directly result from the acts and
   omissions of Defendants and its agents and representatives of the Defendants.
263.     But for the representations, Plaintiff would not have agreed to accept the employment.
264.     As a result of these bad-faith actions, Plaintiff has lost professional opportunities,
   monetary compensation, has suffered distress and other damages.
265.     Plaintiff is entitled to recover for economic losses and punitive damages in an amount
   greater than $25,000.
                                   SIXTH CAUSE OF ACTION
                                  FRAUD IN THE INDUCEMENT
266.     Plaintiff hereby realleges and incorporates by reference the statements and allegations
   contained in Paragraphs 1 through 265 above as if fully set forth herein.

267.     Defendants, by and through its agents including Jeffrey Rathmell, and Christopher
   Newgard induced Plaintiff to work for Duke in or about calendar year 2015 from Cornell
   University.
268.    During the recruitment, Defendants did not intend to abide by the
   contract, Faculty Handbook and/or policies.




       Case 1:20-cv-00087-CCE-JEP Document 17 Filed 05/21/20 Page 30 of 49
269.     Defendants’ intention at the time of recruitment was to obtain the funding tied to
   Plaintiff’s reputation and research for their own benefits and to make fraudulent
   representations to induce Plaintiff to come to their institution for Defendants’ monetary gain.

270.     False recruitment representations were made to Plaintiff by Defendants that included,
   but were not limited to: Quick tenure and Academic Freedom.

271.     These recruitment promises were not kept as evidenced by the following facts, including
   but not limited to, his abilities to speak as a citizen without censure--Plaintiff was censured
   and/or disciplined for speaking on several occasions, including when he voiced concern over
   Defendants not accommodating a handicapped student as early as August 2018 and as late as
   June 2019. In 2019, Plaintiff was denied abilities to conduct research and teach without
   censure.

272.     Additionally, Plaintiff was promised a leadership position at the Duke Cancer Institute
   (DCI) and promises to lead an initiative in cancer and metabolism across campus that never
   materialized.

273.     Plaintiff was promised that he would lead the hiring of at least one additional faculty
   member as part of the DCI initiative. Plaintiff was not admitted to a faculty search
   committee that was used to make an offer to the faculty member.

274.     Plaintiff was promised that his position would be a partnership hire across three
   institutions (DCI, Duke Molecular Physiology Institute (DMPI), and the Pharmacology and
   Cancer Biology) without defined reporting to any one entity and thus presumably reporting
   to the Dean. Plaintiff was subjected to unilateral reporting to Defendant McDonnell.

275.     Plaintiff was promised staffing support associated with the campus metabolism initiative
   would be provided, but never occurred.

276.     Plaintiff was promised influence over activities at the Duke Molecular Physiology
   Institute (DMPI). Plaintiff has never once been invited to be formally involved in any
   decision at the DMPI.

277.     Plaintiff was promised an overall position of leadership and authority at Defendant
   Duke. Upon his employment Plaintiff was told by Defendant McDonnell that he is not a




       Case 1:20-cv-00087-CCE-JEP Document 17 Filed 05/21/20 Page 31 of 49
   person of high stature at Duke.

278.     Plaintiff was promised during the recruitment that he would not face hostility from
   colleagues that may perceive him as competition on campus. In contrast, at a meeting with
   the Dean’s office with Moria Montalbano, Associate Dean, Space Management & Research
   Resources, in attendance in August 2015 shortly after Plaintiff arrived on campus, she
   informed Plaintiff that his work and capabilities will create undue competition on campus
   with other units. This was in contrast to previously stated recruitment representations.

279.     In an employment offer letter dated March 11, 2015 statements were made as follows:

            a. “you will be subject to all applicable University policies…including… Faculty
                Handbook…[Med School website].…” Plaintiff was not given the benefits of
                the Faculty Handbook.

            b. “you will … play a leadership role in the DCI in helping to drive progress in this
                critical field of cancer”. No such leadership role ever materialized. On several
                occasions, actions taken by Defendant contradicted this representation. This
                included a lack of financial support from the DCI, lack of admission to DCI
                committees, lack of invitation to all DCI fundraising events.

            c. “A mentoring committee comprised of three tenured professors will be appointed
                to assist you as you transition into your new faculty position.” No such
                committee was ever formed.

            d. “To facilitate these efforts, we will provide 150K to establish access to the DMPI
                “storefront” laboratory….” Plaintiff was coerced to give up those funds upon his
                arrival.

280.     In a written statement dated February 18, 2015, in response to questions from Plaintiff
   regarding his prospective employment, the following statements were made by Defendant
   McDonnell to Plaintiff:

               a. “In the basic sciences at Duke the only way that your salary can be challenged
                   is of [sic] you decide to ‘give up’ and not try to support your research.
                   However, in 21 years at Duke I have never heard of a salary decrease.”




       Case 1:20-cv-00087-CCE-JEP Document 17 Filed 05/21/20 Page 32 of 49
                   Plaintiff was subjected to a salary decrease in March 2020.

               b. “every dollar over 50% of your salary that you cover on grants that 25C is
                   paid as a salary bonus and 25C is paid to your discretionary account”. The
                   promised bonuses were never provided.

               c. In response to a request for computer room space for students and staff who
                   do computer work, Plaintiff was told by Defendant McDonnell, “This can all
                   be figured out. We can even move people around if needs be. I have a few
                   options open to us.” Despite numerous requests by Plaintiff, computer work
                   room space was never provided.

281.     Duke made the aforementioned representations to Plaintiff in order to induce Plaintiff to
   enter into a faculty employment relationship with the same.

282.     The aforementioned representations were material to Plaintiff’s acceptance of the
   contract with Duke.

283.     At the time of recruitment Duke represented to Plaintiff that the Duke Faculty Handbook
   was a part of the proposed contract as well as the other promises discussed above.
   Defendants knew its representations to be false or were reckless in its disregard for the truth.

284.     Defendants made the aforementioned representations with the intention to deceive and
   they were reasonably calculated to deceive Plaintiff.

285.     Plaintiff reasonably relied upon the aforementioned representations and was in fact
   deceived by Defendants. In particular, Plaintiff relied upon the aforementioned
   representations to his detriment by entering into the contract and exercising rights believed to
   be included therein, as set forth above.

286.     Defendants’ actions resulted in actual damages to Plaintiff, as will be proven at trial.

                                  SEVENTH CAUSE OF ACTION
                                    CONSTRUCTIVE FRAUD
287.     Plaintiff hereby realleges and incorporates by reference the statements and allegations
   contained in Paragraphs 1 through 286 above as if fully set forth herein.




       Case 1:20-cv-00087-CCE-JEP Document 17 Filed 05/21/20 Page 33 of 49
288.     In his recruitment and as a Professor, Defendants owed Plaintiff the utmost duty of care,
   including the duty to disclose every material fact within their knowledge to which Plaintiff
   was not privy in the procurement of Plaintiff’s employment.

289.     As an example, Plaintiff was told by Defendant Duke by and through its agents Jeffrey
   Rathmell and/or Christopher Newgard and/or Defendant McDonnell during the recruitment
   that the relationship between Plaintiff and Defendant Duke would be one of trust that his
   research and teaching would be protected and that he should not be concerned with the terms
   in the employment offer letter. As persuasion to Plaintiff to rely upon this trusted
   relationship and the care that would be provided to Plaintiff, Defendants referred Plaintiff to
   the stature of Defendant Duke and the principles of academic freedom and tenure stated in
   the Faculty Handbook.

290.     As a result of the representation of a confidential and trustworthy type of relationship
   by Defendants, Plaintiff agreed to leave his employment at Cornell University for
   employment at Defendant Duke.

291.     Plaintiff relied on the confidential relationship with Defendants and their representations
   what they would allow him to perform his research and teaching to his capabilities with
   appropriate support and fairness.

292.     Defendants took advantage of their position of trust by not abiding by the DFH and not
   granting him the quick tenure promised.

293.     Defendants hurt Plaintiff by not abiding by the DFH in that, for example, he was placed
   on leave for exercising the right to academic freedom and freedom from censure.

294.     Defendants hurt Plaintiff by delaying his tenure.

295.     Defendants further hurt Plaintiff by placing a personnel freeze on his lab, unjustifiably
   investigating his laboratory, interfering with his research grants, suspending him and placing
   him on unpaid leave. In doing so, Defendants breached this aforementioned trust and
   confidence. Plaintiff suffered harm to his career progression including future earnings,
   damage to his reputation and loss of his positive research and teaching trajectory that
   includes career harm to students he was supervising.




       Case 1:20-cv-00087-CCE-JEP Document 17 Filed 05/21/20 Page 34 of 49
296.     Defendants benefitted by continuing to take grant funding earned as a result of
   Plaintiff’s knowledge, reputation and experience. Plaintiff was harmed by the removal from
   him of the talent and accumulated knowledge developed in his laboratory in the form of
   research ideas, know how and ongoing training causing harm to his academic status and
   reputation and resulting in further harm to him because his recruited students and trainees
   would not be given the training, skills and education resulting from Plaintiff’s experience and
   skills. This was done to the benefit of Defendants and their agents who benefited from
   Plaintiff’s reputation and grant funding capabilities and from the highly gifted
   personnel/students that he recruited and developed within Defendant Duke. Plaintiff was
   harmed because his stature and career trajectory relies on his reputation, his ability to train
   students, the future success of his students and Plaintiff’s ability to receive grant funding for
   his research. Defendants benefited from taking advantage of Plaintiff through an
   enhancement of their reputation, an increase in grant funding monies and in other manners.

297.     Plaintiff is entitled to recover for economic losses and punitive damages in an amount
   greater than $25,000.

                          EIGHTH CAUSE OF ACTION
        BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING
                       (in Alternative to Breach of Contract)
298.     Plaintiff hereby realleges and incorporates by reference the statements and allegations
   contained in Paragraphs 1 through 297 above as if fully set forth herein.
299.     By virtue of the contractual relationship between the Defendant and Plaintiff, Defendant
   had an implied duty of good faith and fair dealing, which Defendant has breached by
   engaging in the numerous acts and practices set forth in this Complaint.
300.     Defendants have further breached its implied duty of good faith and fair dealing by
   refusing to provide adequate and/or legitimate explanations for adverse actions and practices
   set forth in this Complaint.
301.     By reason of the foregoing, Defendants have breached the covenant of good faith and
   fair dealing owed to Plaintiff.

302.     Plaintiff is entitled to recover for economic losses and punitive damages in an amount
   greater than $25,000.




       Case 1:20-cv-00087-CCE-JEP Document 17 Filed 05/21/20 Page 35 of 49
                                 NINTH CAUSE OF ACTION
                              NEGLIGENT MISREPRESENTATION
303.     Plaintiff hereby realleges and incorporates by reference the statements and allegations
   contained in Paragraphs 1 through 302 above as if fully set forth herein.
304.     Defendants breached their duty as described in the Complaint.
305.     As an example, Defendants have a duty to use reasonable care to ensure that its
   representations to Plaintiff in its employment offer letter and documents incorporated therein
   were true, accurate and complete, and were fairly and adequately communicated to Plaintiff.
   Defendant negligently failed to do so.
306.    Defendant Duke, by and through its agents, Dr. Jeffrey Rathmell, Dr. Christopher
   Newgard and Defendant McDonnell negligently represented to Plaintiff orally that academic
   tenure as would be described in the Duke Faculty Handbook was a component of his
   prospective contract with Defendant Duke.
307.    At the time of the negotiations for the Plaintiff to be hired by Defendant Duke,
   Defendants negligently advised Plaintiff he would quickly get tenure.
308.    Defendant Duke by and through its agents, including Defendant McDonnell, made the
   aforementioned representation to Plaintiff in response to his requests for clarification about
   the scope of the contract. Defendants encouraged Plaintiff to trust them and take them at
   their word.
309.    During the negotiations, Plaintiff’s was negligently advised that his position would be a
   partnership hire across three institutions: DCI, DMPI and the Pharmacology and Cancer
   Biology. Defendant McDonnell knew these representations regarding the partnership to be
   untrue. He benefited because Plaintiff exclusively worked for him and brought grant funding
   and recognition to Defendant McDonnell’s institution.

310.     In making the aforementioned representations to Plaintiff, Defendant Duke, by and
   through its agents including but not limited to Dr. Jeffrey Rathmell, Defendant McDonnell
   and Dr. Christopher Newgard, owed Plaintiff a duty of care.

311.     At the time that Defendants represented to Plaintiff that the DFH was a part of the
   proposed contract, Defendants, by and through its agent, Dr. Rathmell, failed to exercise
   reasonable care.




       Case 1:20-cv-00087-CCE-JEP Document 17 Filed 05/21/20 Page 36 of 49
312.     In making the aforementioned representations to Plaintiff, Defendant Duke, by and
   through its agent, Dr. Jeffrey Rathmell, owed Plaintiff a duty of care and he failed to exercise
   that reasonable care.

313.     Plaintiff reasonably relied upon the aforementioned representations and was in fact
   deceived by Defendant Duke’s representations. In particular, Plaintiff relied upon the
   aforementioned representations to his detriment by entering the contract and exercising rights
   he believed to be included therein, as set forth above.
314.    The aforementioned representations were material to Plaintiff’s acceptance of the
   contract with Defendant Duke.

315.     Defendants’ actions resulted in actual damages to Plaintiff, as will be proven at trial.
316.     As a direct and proximate result of the negligence described above, Plaintiff is entitled
   to recover for economic losses and punitive damages in an amount greater than $25,000.

                             TENTH CAUSE OF ACTION
               UNJUST ENRICHMENT (in the Alternative of Breach of Contract)
317.     Plaintiff hereby realleges and incorporates by reference the statements and allegations
   contained in Paragraphs 1 through 316 above as if fully set forth herein.
318.     Upon employing Plaintiff, Defendants knew Plaintiff was a highly regarded member of
   the scientific community and as such was able to secure funding pursuant to his name and
   professional reputation.
319.    Upon information and belief, Defendants notified at least one of Plaintiff research
   funding sources that he was on leave from Duke University and on at least one known grant
   removed Plaintiff and substituted Defendant McDonnell as the Principal Investigator.
320.    While delaying, reducing and denying Plaintiff the access to use facilities, doing his
   research, and remaining the Principal Investigator on his research grants, upon information
   and belief, Defendants have received the benefit of the grant funds and research generated by
   Plaintiff and his students and/or staff while wrongfully retaining monies it received that were
   intended to pay for such projects of the Locasale Lab.
321.    Plaintiff secured grant funding and recognition for Defendant Duke as a result of his
   name, talent and professional reputation.
322.    Defendants wrongfully failed to timely and fully pay Plaintiff during the unpaid leave




       Case 1:20-cv-00087-CCE-JEP Document 17 Filed 05/21/20 Page 37 of 49
   status, but, upon information and belief, continued to collect the grant funding for his
   research.
323.    As a result of the foregoing matters, among other things, Defendants has been unjustly
   enriched.
324.    Plaintiff is entitled to recover for economic losses and punitive damages in an amount
   greater than $25,000.
                                    ELEVENTH CAUSE OF ACTION
                                        UNJUST ENRICHMENT
325.    Plaintiff hereby realleges and incorporates by reference the statements and allegations
   contained in Paragraphs 1 through 324 above as if fully set forth herein.
326.     Defendants suspended Plaintiff, but continued to benefit from his name, grants and
   funding by, among other matters, upon information and belief, transferring his students,
   research projects and related funding to other faculty members and as such Defendant Duke
   became unjustly enriched
327.     Defendants suspended Plaintiff, but continued to use his name, reputation and
   accomplishments to their benefit for grant funding and to promote research at the University
   as illustrated by Defendant Duke’s promotional websites. As such Defendant Duke became
   unjustly enriched.
328.     Plaintiff is entitled to recover for economic losses and punitive damages in an amount
   greater than $25,000.
                            TWELFTH CAUSE OF ACTION
                   DISCRIMINATION AND RETALIATION IN VIOLATION
                               OF THE ADA & ADAAA
329.     Plaintiff hereby realleges and incorporates by reference the statements and allegations
   contained in Paragraphs 1 through 328 above as if fully set forth herein.
330.     42 U.S.C. § 12112(a) provides that is an unlawful employment practice for an employer
   to, “discriminate against a qualified individual with a disability because of the disability of
   such individual in regard to . . . other terms, conditions, and privileges of employment.”
331.     At all times relevant herein, Plaintiff was perceived to be disabled, within the ADAAA
   in that regarding a perceived mental and/or substance abuse impairment, (1) Plaintiff was
   perceived to have had a physical or mental impairment that substantially limited one or more
   major life activities; (2) Plaintiff was regarded by Defendants as having such impairments.




       Case 1:20-cv-00087-CCE-JEP Document 17 Filed 05/21/20 Page 38 of 49
332.     Plaintiff was subjected to harassment based upon a perceived disability. Among other
   things, he was placed on leave and forced to see a mental health evaluator.
333.     The harassment was sufficiently pervasive or severe so as to alter the terms, conditions,
   and privileges of his employment.
334.     The foregoing harassment is attributable to and was caused by the acts of Defendants.
335.     Defendants have engaged in discriminatory practices with malice or reckless
   indifference to Plaintiff’s federally protected rights, thereby entitling him to punitive
   damages pursuant to 42 U.S.C. § 1981a.
336.     At all times relevant herein, Plaintiff was perceived to be disabled, within the ADAAA
   in that Defendants perceived Plaintiff to have a physical or mental impairment requiring an
   evaluation and consultations as required; Plaintiff was regarded as having such impairments.
337.     Plaintiff engaged in protected activity under the ADA and ADAAA by complaining
   about the ongoing discrimination and harassment on the basis of disability at Duke.
338.     Upon information and belief, following Plaintiff’s protected activity, his suspected
   condition was published by Defendant Duke to third parties, including to students, as a form
   of retaliation.
339.     The adverse employment actions taken by Defendants were because of, and in response
   to, Plaintiff’s complaints of harassment and discrimination, including those based upon a
   perceived disability.
340.     Defendants’ actions have caused Plaintiff to suffer mental and emotional distress,
   entitling him to compensatory damages pursuant to 42 U.S.C. § 1981a.
341.     Defendants’ discriminatory conduct, in violation of ADA and ADAAA, has caused
   Plaintiff to suffer loss of pay, benefits, opportunities, and prestige.
342.     Defendants have engaged in discriminatory practices with malice or reckless
   indifference to Plaintiff’s federally protected rights, thereby entitling him to punitive
   damages pursuant to 42 U.S.C. § 1981a.
                                 THIRTEENTH CASUE OF ACTION
                              VIOLATION OF ANTI-TRUST LAWS

343.     Plaintiff hereby realleges and incorporates by reference the statements and allegations
   contained in Paragraphs 1 through 342 above as if fully set forth herein.




       Case 1:20-cv-00087-CCE-JEP Document 17 Filed 05/21/20 Page 39 of 49
344.     In a properly functioning and lawfully competitive labor market, Defendant Duke and
   other Universities would compete for faculty members and scientific staff members and seek
   to hire current employees of each other.
345.     This competition would include Defendant Duke competing with other Universities to
   keep or recruit Plaintiff at an institution as with credit for his experience. Through lateral or
   upward hiring, a competitive academic or medical institution is able to obtain trained skill
   labor, such as Plaintiff, by hiring an employee from the rival.
346.     As an example, during his previous employment at Cornell University, Defendant Duke
   recruited Plaintiff to Defendant Duke based on his identification and credentials as a faculty
   member at Cornell University.
347.     Defendants prevented Plaintiff from identifying himself as a Duke professor and
   obtaining credit for his tenure and experience.
348.     By denying Plaintiff the ability to obtain credit for his experience and tenure,
   Defendants forced Plaintiff to be treated as an almost novice employee and to lose credit for
   earning his status as a tenured professor. Plaintiff lost his value in the market because by not
   allowing Plaintiff to state his credentials Defendants created a void of information for
   Plaintiff’s almost five years with Defendant Duke. Any competing institutions would not be
   interested in Plaintiff without knowledge of his Duke employment because they will not see
   the benefit from his experience and would see him as a novice who would require the
   training of a minimally experienced faculty member.
349.     For these reasons and others, Plaintiff’s ability to compete for new employment as a
   lateral or upward hire requires that he not being restrained by Defendants from disclosing his
   experience when attempting to obtain employment, particularly from those employers
   looking for highly trained and highly skilled scientists, with already established relationships
   with necessary trained laboratory support staff.
350.     The restraint of Plaintiff’s ability to identify his Defendant Duke affiliation had a
   significant impact on his being able to compete in the job market.
351.     Defendant Duke misused its existing power and control of a position in the market to
   restrain competition by blocking Plaintiff from using his employment identity in order to
   apply or obtain new employment, therefore, Defendant Duke preserved or enlarged its
   market position.




       Case 1:20-cv-00087-CCE-JEP Document 17 Filed 05/21/20 Page 40 of 49
352.     As an example of their unlawful restraint, Plaintiff had an employment opportunity in
   Chicago and was denied permission by Defendants to attend and identify his employment
   with Duke as a tenured professor.
353.     Defendant Duke preserved and enlarged its market position by restraining Plaintiff’s
   ability to compete in the academic marketplace.
354.     Defendants’ actions resulted in actual damages to Plaintiff, as will be proven at trial.
355.     In addition to awarding Plaintiff monetary damages, Defendants should be restrained
   from this type of conduct and Plaintiff should be granted declaratory relief stating that this
   conduct was unlawful.

                                 FOURTEENTH CAUSE OF ACTION
                                DEFAMATION (SLANDER PER QUOD)

356.     Plaintiff hereby realleges and incorporates by reference the statements and allegations
   contained in Paragraphs 1 through 355 above as if fully set forth herein.
357.     Upon information and belief, Defendants, including specifically Defendant McDonnell
   have made false, disparaging statements about Plaintiff and communicated these statements
   to other parties at Duke University.
358.     Before publication of disparaging statements, Plaintiff was a well-respected member of
   the Duke University staff in various capacities. He was well respected as a speaker, which is
   reflected in the fact that several universities and organizations retained him to speak. Plaintiff
   also held the esteemed position as Principal Investigator without any notice of significant
   complaints or significant criticism.
359.     On or about October 8 2019, Defendant McDonnell engaged in a campaign to damage
   the reputation of Plaintiff with Duke leadership present including Dr. Ann Brown, Dr. Colin
   Duckett, and Duke Ombuds Thomas Metzloff present, by stating that Plaintiff is “a liar”,
   “acting like a child”, and “abus(ive)”. This interfered with Plaintiffs ability utilize his skills
   in the scientific community.
360.     As additional illustrative examples, on information and belief, on or about October 29,
   2019 and during subsequent meetings, Defendant McDonnell, in the presence of at least ten
   students and staff who study and work with Plaintiff, stated that Plaintiff: “has a disdain for
   authority”, “treated me like crap”, “told me to go to hell”, “has gotten too big for his boots”,




       Case 1:20-cv-00087-CCE-JEP Document 17 Filed 05/21/20 Page 41 of 49
   “a graduate student was abandoned by Plaintiff”, is “rude”, and other later statements to
   members of this group such as he is “being an idiot”.
361.     As further illustrative examples, on information and belief, on or around March 12,
   2020, Defendant McDonnell in the presence of at least six of Plaintiff’s students and staff
   stated that Plaintiff: “doesn’t care about you” and neglected his duty by not signing a
   contract.
362.     These false statements were intentionally designed to undermine Plaintiff’s stature at
   Duke and impeach him in his professional abilities because they came from a Duke authority
   who informed students and staff who relied on Plaintiff’s job performance that Plaintiff could
   not perform his job or his duties as a citizen.
363.     Defendant McDonnell and his supervisors knew that these and other defamatory
   allegations were false and/or acted with reckless disregard with respect to their truth or
   falsity, and/or failed to exercise ordinary care in determining their truth or falsity prior to
   making the communications.
364.     Defendant McDonnell's statements were malicious in that they were made with the
   intent to harm Plaintiff and in bad faith.
365.     To the extent that Defendant McDonnell held any qualified privileges or immunity to
   make these communications, Defendant McDonnell abused those privileges or immunity
   because he was primarily motivated by ill will to damage Plaintiff in making the
   communications, or he made the statements without belief or grounds for belief in its truth.
366.     Plaintiff was harmed because among other reasons, Defendant McDonnell impinged on
   his credibility and stature at Duke.
367.     Plaintiff was harmed because Defendant impinged on his credibility and stature with
   regard to Duke students who rely on among other things, Plaintiff’s integrity, his leadership,
   and his job capabilities.
368.     Dr. McDonnell’s defamatory communication was made within the scope of his
   employment with Defendant.
369.     Defendant Duke, as Defendant McDonnell’s employer, is liable to Plaintiff for
   Defendant McDonnell’s defamatory communication under respondeat superior.




       Case 1:20-cv-00087-CCE-JEP Document 17 Filed 05/21/20 Page 42 of 49
370.     Defendant Duke is liable for the slanderous actions of Defendant McDonnell in that
   Defendant Duke had actual or constructive knowledge of the behavior, directly approved of
   or failed to take adequate action to stop such behavior, and thereby ratified such behavior.
371.     Defendant Duke acted wantonly, willfully, and in disregard of the protected rights of
   Plaintiff.
372.     Plaintiff is entitled to actual, compensatory, and punitive damages as a consequence of
   the Defendant’s slanderous actions.
373.     In the alternative, Plaintiff has been proximately injured as a result of Defendant’s
   actions and has lost prospective earnings by having his professional reputation harmed by
   Defendants false statements.
374.     Plaintiff has suffered damages as a result of Defendants defamation, including, but not
   limited to, lost compensation and wages, out of pocket expenses, emotional distress, and
   damage to his professional reputation.

                             FIFTEENTH CAUSE OF ACTION
                           DEFAMATION (SLANDER PER SE)

375.     Plaintiff hereby realleges and incorporates by reference the statements and allegations
   contained in Paragraphs 1 through 374 above as if fully set forth herein.
376.     Upon information and belief, Defendants, including specifically Defendant McDonnell,
   have made false, disparaging statements about Plaintiff and communicated these statements
   to other parties at Defendant Duke.
377.     Before the publication of disparaging statements, Plaintiff was a well-respected member
   of the Duke University faculty in various capacities. He was well respected as a speaker,
   which is reflected in the fact that several universities and organizations retained him to speak
   to represent Defendant Duke. Plaintiff also held the position as Principal Investigator without
   any notice of complaints or significant criticism.
378.     On or about October 8 2019, Defendant McDonnell engaged in a campaign to damage
   the reputation of Plaintiff with Duke leadership present including Dr. Ann Brown, Dr. Colin
   Duckett, and Duke Ombuds Thomas Metzloff present, by stating that Plaintiff is “a liar”,
   “acting like a child”, and “abus(ive)”. This interfered with Plaintiff’s ability to utilize his
   skills in the scientific community.




       Case 1:20-cv-00087-CCE-JEP Document 17 Filed 05/21/20 Page 43 of 49
379.     As additional illustrative examples, on information and belief, on or about October 29,
   2019 and during subsequent meetings, Defendant McDonnell, in the presence of at least ten
   students and staff who study and work with Plaintiff, stated that Plaintiff: “has a disdain for
   authority”, “treated me like crap”, “told me to go to hell”, “has gotten too big for his boots”,
   “a graduate student was abandoned by Plaintiff”, is “rude”, and other statement such as he is
   “being an idiot”.
380.     As further illustrative examples, on information and belief, on or around March 12,
   2020, Defendant McDonnell in the presence of at least six of Plaintiff’s students and staff
   stated that Plaintiff: “doesn’t care about you”, and neglected his duty by not signing a
   contract.
381.     Plaintiff works to build his reputation in the scientific community by hiring and
   recruiting students.
382.     Defendant McDonnell's per se defamatory statements plainly and directly maligned his
   reputation for honesty and integrity and impeached Plaintiff in his profession thereby making
   malice and damages deemed presumed by proof of publication.
383.     Defendant McDonnell’s false statements to third parties are slander per se in that they
   impeached Plaintiff’s professional reputation for high performance, honesty and integrity and
   held him up to disgrace, ridicule, and contempt.
384.     Plaintiff is entitled to actual, compensatory, and punitive damages as a consequence of
   the Defendant’s slanderous actions.
                             SIXTEENTH CAUSE OF ACTION
                              DEFAMATION (LIBEL PER SE)

385.     Plaintiff hereby realleges and incorporates by reference the statements and allegations
   contained in Paragraphs 1 through 384 above as if fully set forth herein.
386.     Defendant has made false disparaging statements in writing about Plaintiff and
   communicated these statements to other parties.
387.     Before the publication of the written disparaging statements, Plaintiff was a well-
   respected member of the Duke University staff in various capacities. He was well respected
   as a speaker, which is reflected in the fact that several universities and organizations retained
   him to speak to represent Defendant Duke. Plaintiff also held the position as Principal
   Investigator without any notice of complaints or significant criticism.




       Case 1:20-cv-00087-CCE-JEP Document 17 Filed 05/21/20 Page 44 of 49
388.     As a further illustrative example, a letter from Duke’s Office of Counsel and Deputy
   Counsel Kate Hendricks dated December 3, 2019 stated that Plaintiff was placed on leave
   pursuant to a suspected violation in a substance abuse policy due to false evidence of
   impairment.
389.     As an illustrative and non-exhaustive example on October 18, 2019, Defendant
   McDonnell published the above described letter addressed to Plaintiff to Dr. Carol Epling,
   Dr. Colin Duckett, Dr. Ann Brown, and Sara-Jane Raines, Assistant Chief of the Duke
   Campus Police Department, on information and belief, the libel is continuing.
390.     The October 18, 2019 letter stated: “(During an October 8, 2019 meeting), your
   communications and responses were unusual and troubling”, “(you are) inappropriate,
   harmful and unprofessional”, “(you ) violated our expectations for respectful treatment of
   others, for supportive and effective mentoring of others, and for sustaining an environment
   conducive of scientific integrity.” , “(Y)ou and I,…, have discussed each of these instances
   extensively”, “In each one (of these instances) and often your interpersonal communication,
   was harmful, inappropriate, and unprofessional”, “your actions have harmed others”.
391.     As a further illustrative example, a letter from Duke’s Office of Counsel and Deputy
   Counsel Kate Hendricks dated December 3, 2019 stated that Plaintiff was placed on leave
   and required “the evaluation of Dr. Locasale pursuant to its Substance Abuse Policy…which
   requires evaluation of employees who engage in behavior or action that demonstrates
   impairment in the workplace.”
392.     Upon information and belief, an agent of Defendant Duke communicated this false
   allegation of impairment regarding Plaintiff to Duke’s Counsel Kate Hendricks, who was not
   present at the October 8, 2019 or October 18, 2019 meeting.
393.     Defendant McDonnell's false statements in the October 18, 2019 letter were malicious in
   that they were made with the intent to harm Plaintiff and in bad faith.
394.     As an example of malicious and bad intent, the statements directly impinged on
   Plaintiff’s reputation because an authority questioned whether he can capably and safely
   perform his job requirements or maintain his place as a citizen as exemplified by Defendant
   McDonnell’s copying the letter to the Assistant Chief of the Duke Police Department
395.     To the extent that Defendant McDonnell held any qualified privileges or immunity to
   make these communications, Defendant McDonnell abused those privileges or immunity




       Case 1:20-cv-00087-CCE-JEP Document 17 Filed 05/21/20 Page 45 of 49
   because he was primarily motivated by ill will to damage Plaintiff in making the
   communications, or he made the report without belief or grounds for belief in its truth.
396.     Defendants’ published letters are libel because the statements were made intentionally,
   done with malice because they are false and intended to damage Plaintiff’s reputation with
   Duke and the Durham community as well because they were further communicated to the
   Police Department. This caused Plaintiff harm in that they damaged his reputation, created
   emotional distress, were used to justify adverse employment actions, used to limit future
   employment opportunities, among other things.
397.     Defendants’ statement about a need for an evaluation pursuant to actions that
   demonstrate an impairment in the workplace requiring evaluation as a suspected substance
   abuse policy violation is libel per se.
398.     Plaintiff has suffered damages as a result of Defendants’ libel per se, including, but not
   limited to, lost compensation and wages, out of pocket expenses, emotional distress, and
   damage to his professional reputation.


                         SEVENTEETH CAUSE OF ACTION
                         DEFAMATION (LIBEL PER QUOD )

399.     Plaintiff hereby realleges and incorporates by reference the statements and allegations
   contained in Paragraphs 1 through 398 above as if fully set forth herein.
400.     Defendants have made false disparaging statements in writing about Plaintiff and
   communicated these statements to other parties.
401.     Before the publication of written disparaging statements, as described in the this
   Complaint, Plaintiff was a well-respected member of the Duke University staff in various
   capacities. He was well respected as a speaker, which is reflected in the fact that several
   universities and organizations retained him to speak. Plaintiff also held the position as
   Principal Investigator without any notice of complaints or significant criticism.
402.     Defendants’ statements were malicious in that they were made with the intent to harm
   Plaintiff and in bad faith.
403.     As an illustrative and non-exhaustive example, on September 26 2019, Defendant
   Duke’s Office of Audit of Risk and Compliance published an audit report to Plaintiff and
   copied it to Dr. McDonnell, Dr. Duckett, Dr. Brown, Dr. Scott Gibson, Dr. Klotman, Leigh




       Case 1:20-cv-00087-CCE-JEP Document 17 Filed 05/21/20 Page 46 of 49
   P. Goller - Chief Audit, Risk, and Compliance Officer, Geeta Swamy - Vice Dean for
   Scientific Integrity, Duke University School of Medicine, Vanessa Peoples - Sponsored
   Programs Administration and Compliance Audit Manager and Kate Hendricks - Deputy
   Counsel Duke University containing information about Plaintiff.
404.     As an illustrative and non-exhaustive example, in the background and scope section of
   the report, the report stated: “The PI shared SOM leadership email correspondence with lab
   members regarding the lab’s culture. In response, some current lab members wrote SOM
   leadership attesting to the developmental opportunities and positive mentoring experience
   within the lab. Due to conflicting accounts and certain recognized/known historical
   conditions in the lab, the SOM requested the Office of Audit, Risk and Compliance (OARC)
   perform an organization review.” (Emphasis added.)
405.     Upon information and belief, this was false because the SoM had requested that the
   OARC perform a review of Plaintiff’s lab before receiving the statements attesting to the
   positive attributes of Plaintiff’s lab that conflicted with other statements received by the
   auditor.
406.     Defendants knew the aforementioned statements were false or failed to exercise ordinary
   care to determine their veracity, because they knew or should have known when and how the
   audit was ordered, because their agents ordered the audit.
407.     Upon information and belief, positive statements made about Plaintiff were not included
   in the report. The report was made to create negative impressions of Plaintiff to third parties
   and it ignored and/or de-emphasized positive statements about Plaintiff’s performance and
   conduct.
408.     Plaintiff’s reputation at Duke was damaged by statements in this report because they
   were negative, served to create negative impressions of Plaintiff.
409.     The statements impinge on Plaintiff’s professional capabilities. Plaintiff is entitled to
   damages.
410.     Plaintiff has suffered damages as a result of Defendants’ libel, that includes, but are not
   limited to, lost compensation and wages, out of pocket expenses, emotional distress, and
   damage to his professional reputation.




       Case 1:20-cv-00087-CCE-JEP Document 17 Filed 05/21/20 Page 47 of 49
                         EIGHTEENTH CAUSE OF ACTION
                 EQUITABLE ESTOPPEL, QUASI-ESTOPPEL, MEND THE HOLD
411.     Plaintiff hereby realleges and incorporates by reference the statements and allegations
   contained in Paragraphs 1 through 410 above as if fully set forth herein.
412.     For the actions described herein, Defendant Duke should be estopped and prevented
   from denying that the DFH is part of the contract existing between Defendant Duke and
   Plaintiff under the doctrines of equitable estoppel, quasi-estoppel, and the “mend the hold”
   doctrine.
                                NINETEENTH CAUSE OF ACTION
                                  DECLARATORY JUDGMENT
413.     Plaintiff hereby realleges and incorporates by reference the statements and allegations
   contained in Paragraphs 1 through 412 above as if fully set forth herein.

414.     Defendants have violated the purpose of the Declaratory Judgment Act which is to settle
   and afford relief from uncertainty and insecurity with respect to rights, status, and other legal
   relations.

415.     An action under the Declaratory Judgment Act may be used to determine the
   construction of a statute and the legal rights of persons under that statute

416.     The Declaratory Judgment Act is to be liberally construed and administered.
417.     Declaratory judgment is necessary to cure the wrongs identified above.
418.     By reason of the foregoing, Plaintiff is entitled to declaratory relief.


                                TWENTHIETH CAUSE OF ACTION
                                    INJUNCTIVE RELIEF
419.     Plaintiff hereby realleges and incorporates by reference the statements and allegations
   contained in Paragraphs 1 through 418 above as if fully set forth herein.

420.     Injunctive relief is necessary to cure the wrongs identified above and prevent Defendants
   from taking future actions that violate Plaintiff’s legal rights.

421.     Among other items, Defendants should be enjoined from taking retaliatory actions
   against Plaintiff.

422.     By reason of the foregoing, Plaintiff is entitled to injunctive relief.




       Case 1:20-cv-00087-CCE-JEP Document 17 Filed 05/21/20 Page 48 of 49
                                         PRAYERS FOR RELIEF

WHEREFORE, Plaintiff prays the Court that it:
1.   Enter a declaratory judgment that the practices complained of herein are unlawful and in
     violation of Plaintiff’s rights;
2.   Permanently enjoin the Defendants from engaging in said unlawful practices, policies, customs,
     and usages set forth herein and from continuing any and all other practices shown to be in
     violation of applicable law;
3.   Award Plaintiff compensatory damages for pecuniary losses, emotional pain, and mental
     anguish, embarrassment and humiliation for each of the above stated causes of actions in an
     amount more than $25,000.00, together with attorney's fees pursuant to 42 U.S.C. § 1988 and North
     Carolina law, plus the costs and disbursements of this action;
4.   Award Plaintiff punitive damages and affirmative relief necessary to eradicate the effects of each
     claim regarding the intentional unlawful retaliation, unlawful practices, unlawful conduct,
     unlawful employment opportunity denials and unlawful discrimination.
5.   Award Plaintiff all appropriate statutory damages.
6.   Grant Plaintiff a jury trial on all issues of fact; and
7.   Grant such other relief as may be just and proper.


This is the 21st day of May 2020.
     /s/Janet J. Lennon
Janet J. Lennon, Attorney for Plaintiff
N.C. Bar No.: 30458
Tiffany Russell, Attorney for Plaintiff
N.C. Bar No.: 37756
123 West Main St., Suite 310
Durham, NC 27701
Phone (919) 680-8548
Fax (919) 680-8549




           Case 1:20-cv-00087-CCE-JEP Document 17 Filed 05/21/20 Page 49 of 49
